Citation Nr: 1044116	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-27 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 1980 rating decision which denied entitlement to service 
connection for a bilateral hand injury.

2.  Entitlement to an increased rating for subluxation, left 
patella, currently rated as 10 percent disabling.

3.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of a right hand crush injury.

4.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of a left hand crush injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 
1977.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from September 2004 and August 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case has been advanced on the docket.

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, 
TDIU consideration is not warranted, as the most recent evidence 
of record indicates that the Veteran is employed.

The issues of entitlement to an initial disability rating in 
excess of 10 percent for residuals of a right hand crush injury 
and entitlement to an initial disability rating in excess of 10 
percent for residuals of a left hand crush injury are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The November 1980 rating decision that denied service 
connection for bilateral hand injury was reasonably supported by 
evidence then of record, and the record does not demonstrate that 
the RO incorrectly applied the statutory or regulatory provisions 
extant at that time such that the outcome of the claim would have 
been manifestly different but for the error.

2.  Throughout the rating period on appeal, the service-connected 
left knee disability has been manifested by complaints of pain 
with functional impairment comparable to limitation of left knee 
flexion to no less than 133 degrees, with mild subluxation, and 
X-ray evidence of left knee arthritis.


CONCLUSIONS OF LAW

1.  The November 1980 rating decision that denied service 
connection for bilateral hand injury was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105(a) (2010).

2.  The criteria for a rating in excess of 10 percent for 
subluxation, left patella, have not been met at any time during 
the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2010).

3.  The criteria for a separate 10 percent evaluation for left 
knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5258, 5260, 5261, 5262 (2010); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

By correspondence dated in May 2004, August 2004, and June 2009 
the Veteran was informed of the evidence and information 
necessary to substantiate his left knee claim, the information 
required of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain evidence 
and information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain such 
evidence.  38 U.S.C. § 5103(a).  The June 2009 RO letter informed 
the Veteran of the need for evidence demonstrating an increase in 
the severity of his left knee disability and the effect that left 
knee disability has on his employment.  Vazquez-Flores v. 
Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. October 22, 
2010).  Importantly, the Board notes that the Veteran is 
represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006).  The Veteran has submitted argument and evidence 
in support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the left knee increased rating 
claim such that the essential fairness of the adjudication is not 
affected.

The Board observes that the VCAA does not apply to claims of 
clear and unmistakable error (CUE) in prior final decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001).

In June 2009 the Veteran received notice regarding the assignment 
of a disability rating, and in July 2006 and May 2007 the Veteran 
received notice regarding the assignment of an effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the left knee 
claim, such notice was not completed prior to the initial AOJ 
adjudication of the claim, and such notice was not compliant with 
Pelegrini.  However, as the case was readjudicated thereafter, 
there is no prejudice to the Veteran in this regard.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA and private medical records.  In July 2009 
the Veteran underwent a VA examination that addressed the medical 
matters presented on the merits by this appeal.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the July 2009 VA examination obtained in this case is adequate, 
as it included an examination of the Veteran and elicited his 
subjective complaints.  The July 2009 VA examination described 
the Veteran's disability on appeal in sufficient detail so that 
the Board is able to fully evaluate the claimed disability.  
While the Veteran has claimed that the July 2009 VA examiner did 
not use a goniometer, the Board notes that the competency of the 
examiner is assumed, and the Veteran has not shown that the July 
2009 VA report is inadequate, including the left knee range of 
motion findings contained therein.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination with respect to the left knee increased rating issue 
has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

I.  CUE

An unappealed decision of the Regional Office (RO) becomes final 
and binding and is not subject to revision on the same factual 
basis in the absence of clear and unmistakable error.  Previous 
determinations which are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

The United States Court of Appeals for Veterans Claims (CAVC) has 
provided the following guidance with regard to a claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there must 
have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The 
CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The words 
'clear and unmistakable error' are self- 
defining.  They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed at 
the time it was made.  A determination that 
there was a 'clear and unmistakable error' 
must be based on the record and the law 
that existed at the time of the prior AOJ 
[agency of original jurisdiction] or Board 
decision.

Russell, 3 Vet. App. at 313-314.

In determining whether there is CUE, the doctrine of resolving 
reasonable doubt in favor of the veteran is not for application, 
inasmuch as error, if it exists, is undebatable, or there was no 
error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 
Vet. App. at 314.

The Board emphasizes that the CAVC has consistently stressed the 
rigorous nature of the concept of CUE. "Clear and unmistakable 
error is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable 
error must appear "undebatably."  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 'error'."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision is 
not sufficient to raise the issue.  The CAVC has further held 
that simply to claim CUE on the basis that previous adjudications 
had improperly weighed the evidence can never rise to the 
stringent definition of CUE.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell at 314.  
Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  Porter v. Brown, 5 
Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in question 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of CUE 
has the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

Following receipt of the Veteran's April 1980 claim, a November 
1980 rating decision denied entitlement to service connection for 
bilateral hand injury.  As noted, service connection for 
bilateral hand disability was ultimately granted in an August 
2005 RO decision.  The August 2005 rating decision, the decision 
on appeal as to the CUE issue, also determined that there was no 
CUE in the November 1980 rating decision which denied entitlement 
to service connection for a bilateral hand injury.

As noted, the Veteran's claim for service connection for 
bilateral hand injury was denied in a November 1980 rating 
decision.  After receiving notice of the decision, the Veteran 
did not appeal that decision.  As noted above, that determination 
is final, unless there is demonstration of CUE in that 
determination.  While the Veteran recently contended (in his 
August 2009 substantive appeal) that he did not receive notice of 
the November 1980 rating decision, there is no evidence that such 
notice was returned as undeliverable.  

The Veteran essentially asserts that the November 1980 RO 
decision that denied service connection for bilateral hand 
disability contained CUE in that the November 1980 RO decision 
failed to properly consider findings from his service medical 
records.

The laws and regulations in effect at the time of the November 
1980 rating decision provided that service connection may be 
granted for disability resulting from disease or injury incurred 
in or aggravated by active service.  38 U.S.C. §§ 310, 331 (1976) 
[now codified at §§ 1110, 1131 (West 2002)]; 38 C.F.R. § 3.303 
(1980).  Service incurrence for arthritis was presumed if it 
became manifest to a compensable degree within the year after 
service.  38 U.S.C. §§ 301, 312 (1976) [now codified at §§ 1101 
and 1112 (West 2002)]; 38 C.F.R. §§ 3.307, 3.309 (1980).

At the time of the November 1980 rating decision, the evidence 
included the Veteran's service treatment records, including 
clinical treatment records for a bilateral hand injury.  A May 
1974 service treatment record reveals that the Veteran had his 
fingers caught in a hoist and was diagnosed with a crush injury 
to all fingers of both hands.  A November 1974 service treatment 
record noted that the Veteran had "arthritis to joints" of both 
hands from a past crush injury.  A December 1974 service 
treatment record essentially noted that there was "no 
pathology" pertaining to the Veteran's hands.  The June 1977 
service discharge examination noted arthritis in the hands.

A September 1980 VA examination noted that the Veteran's hands 
were within normal limits, with full sensation and full range of 
motion in all joints; there was no synovial proliferation.  X-
rays of the hands noted questionable soft tissue swelling at the 
proximal IP joint; otherwise unremarkable.  The diagnosis was 
rule-out arthritis of the hands.

In denying entitlement to service connection for bilateral hand 
disability, the November 1980 rating decision essentially noted 
that findings from the September 1980 VA examination had not 
confirmed that the Veteran had arthritis of the hands.

The Board, after a review of the evidence available to the RO, 
finds that the November 1980 RO decision was reasonably supported 
by evidence then of record.  In essence, the Veteran is asserting 
that the RO did not give sufficient weight to the Veteran's 
service treatment records which reflected assessments of 
arthritis of the hands.  The Board here observes that there is no 
X-ray evidence of arthritis contained in the Veteran's service 
treatment records, and, in fact, a May 1974 service treatment 
record appears to indicate that an X-ray taken at that time was 
normal.  Therefore, while there was favorable evidence in the 
claims file at the time of the November 1980 rating decision (in 
the form of a diagnosis of arthritis of the hands, however 
derived), evidence unfavorable to the claim (absence of X-ray 
evidence of arthritis of the hands, as well as a current hand 
examination showing that the Veteran's hands were within normal 
limits) was also of record.  The Board observes that simply to 
claim CUE on the basis that the November 1980 RO adjudication 
improperly weighed and evaluated the evidence can never rise to 
the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 
44 (1993). 

In July 2009 the Veteran submitted lay statements and a 
physician's statement in support of his claim.  These materials 
are not relevant to the issue of CUE in the November 1980 rating 
decision, as a determination regarding CUE must be made based on 
the record that existed at the time the decision was made.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

In short, it can not be stated that the evidence of record at the 
time of the November 1980 rating decision undebatably showed that 
service connection for bilateral hand disability was supported by 
the evidence.  CUE requires that such error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991).  In sum, it appears that the November 19, 
1980 RO decision properly applied the statutory and regulatory 
provisions extant at that time, and there has been no 
demonstration of CUE such that the outcome of the claim would 
have been manifestly different but for the error.

Based on the foregoing, the Board finds that there was no CUE in 
the November 19, 1980 rating decision that denied service 
connection for bilateral hand disability.

II.  Left knee

Service connection for subluxation, left patella, was granted in 
a November 1980 rating decision; a noncompensable evaluation was 
assigned, pursuant to Diagnostic Code 5257.  A March 2002 RO 
decision increased the rating for left knee disability to 10 
percent, effective July 17, 2001.  The Veteran's left knee 
increased rating claim was received in July 2003.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the Veteran is entitled to staged ratings 
for his left knee disability at any time during the appeal 
period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, all the evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the left knee claim.

As for Diagnostic Code 5257, a 10 percent rating contemplates 
slight knee impairment due to recurrent subluxation or lateral 
instability.  A 20 percent rating contemplates moderate 
impairment due to recurrent subluxation or lateral instability, 
and a maximum 30 percent rating is warranted for severe 
impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest 
and only rating available under that schedular provision, may be 
assigned where there is evidence of dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the knee joint.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the disability 
is to be rated as follows: with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, 10 percent. 38 C.F.R. § 4.71a, DC 5003.

For the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2010).

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59 (2010).

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg 
motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic 
Code 5260 concerns limitation of leg flexion.  A 10 percent 
evaluation is for application where flexion is limited to 45 
degrees.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees, and a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent evaluation is for 
application where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is limited 
to 15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is for 
assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who 
had both limitation of flexion and limitation of extension of the 
same leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss associated 
with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who has 
arthritis and instability of the knee may, in some circumstances, 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 9-98.

Service treatment records reveal that the Veteran complained of 
left knee pain during serve and was assessed with chondromalacia.

An October 2002 private MRI of the left knee noted early 
degenerative joint disease throughout the knee.  

At a July 2009 VA examination, the Veteran complained of daily 
left knee pain, and intermittent stiffness and swelling.  He 
denied instability, and reported additional pain on climbing 
stairs, after walking one block, or standing more than 30 
minutes.  He stated that he had missed five weeks of work in the 
prior six months.  Examination revealed a positive compression 
test and left knee range of motion of 0 to 135 degrees.  Active 
and passive ranges of motion were equal and not painful.  On 
repetitive motion, weakness, lack of endurance, and 
incoordination were not factors.  McMurray, drawer, and Lachman 
test were all negative.  Quadriceps were noted as being 4+/5.  X-
rays revealed mild degenerative changes, primarily 
patellofemoral.  The impression was degenerative arthritis of the 
left knee.  

August 2009 private treatment records reveal that the Veteran's 
knees had patellofemoral chondromalacia and tenderness, but 
clinically stable with good range of motion.  X-rays revealed 
mild osteoarthritis with patellar subluxation and osteoarthritis.  
Left knee muscle strength was 3+/5, and the left knee had flexion 
of 133 degrees.  

A December 2009 private medical record noted that the Veteran 
needed to wear a knee brace daily.

Based on these findings, the criteria are not met for the next-
higher rating, 20 percent, under Diagnostic Code 5257, at any 
time during the rating period on appeal.  As for Diagnostic Code 
5257, the Board notes that the July 2009 VA examiner noted that 
the Veteran had just minor subluxation.  The Veteran denied 
instability on the July 2009 VA examination, and examination of 
the left knee revealed no lateral instability.  Based on these 
findings, a rating of no more than the current 10 percent for 
slight impairment due to lateral instability under Diagnostic 
Code 5257 is warranted.  As moderate impairment due to 
subluxation or lateral instability of the left knee has not been 
shown, a 20 percent rating is not warranted for moderate 
impairment of the knee under Diagnostic Code 5257. 

The July 2009 VA examiner noted that X-rays revealed left knee 
degenerative changes.  As such, consideration of a separate 
rating for left knee arthritis based on pain and limitation of 
motion is warranted.  VAOPGCPREC 23-97.  However, the criteria 
are not met for a compensable rating under Diagnostic Code 5260 
or Diagnostic Code 5261 for limitation of flexion or extension of 
the left knee, as the Veteran has been shown to have left knee 
flexion to 133 degrees, and full extension to zero degrees.

In so finding, the Board has considered additional limitation of 
function due to factors such as pain, weakness, incoordination 
and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The July 2009 VA examiner 
specifically noted that the Veteran performed three repetitions 
of maximum active left knee flexion, without pain; it was further 
noted that weakness, lack of endurance, and incoordination were 
not factors.  In short, the findings do not indicate a disability 
picture comparable to having left knee flexion limited to 45 
degrees or left knee extension limited to 10 degrees as is 
necessary in order to achieve a compensable, 10 percent, 
evaluation under Diagnostic Code 5260 or 5261.

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) holds 
that where a claimant who has both limitation of flexion and 
limitation of extension of the same leg, such must be rated 
separately under Diagnostic Codes 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  In the present case, however, the medical findings 
previously discussed do not establish loss of left knee flexion 
or extension to a compensable degree at any time during the 
rating period on appeal, and separate evaluations pursuant to 
VAOPGCPREC 9-2004 are not appropriate.

Nevertheless, as noted above, under Diagnostic Code 5003, when 
the limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint 
affected.  As the left knee is a major joint, and left knee 
arthritis has been shown by X-ray evidence, the Veteran's 
limitation of left knee flexion at 133 degrees, while 
noncompensable under Diagnostic Code 5260, warrants a separate 10 
percent evaluation under Diagnostic Code 5003.

As no effusion into the left knee joint has been shown, a 20 
percent rating under Diagnostic Code 5258 is not for application.  
Similarly, as the evidence fails to demonstrate malunion of the 
left tibia or fibula, a higher rating is not possible under 
Diagnostic Code 5262.

In sum, the preponderance of the evidence is against a rating in 
excess of 10 percent for subluxation, left patella, but a 
separate 10 percent rating for left knee arthritis is warranted 
under Diagnostic Codes 5003-5010.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he observes or experiences; for example, he is competent to 
report that he experiences certain symptoms such as left knee 
problems and pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).   However, as with the medical evidence of record, the 
Veteran's credible account of his symptomatology describes 
ratings consistent with those currently assigned.

In reviewing the foregoing, the Board has been cognizant of the 
"benefit of the doubt" rule, but there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit more favorable determinations.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's disability picture is not so unusual or exceptional 
in nature as to render his schedular rating inadequate.  The 
disability on appeal has been evaluated under multiple applicable 
diagnostic codes that have contemplated the level of occupational 
impairment caused by the disability on appeal.  The evidence does 
not reflect that the Veteran's left knee disability, alone, has 
caused marked interference with employment or necessitated any 
frequent periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The claim of CUE in the November 1980 rating decision which 
denied entitlement to service connection for a bilateral hand 
injury is denied.

A rating in excess of 10 percent for subluxation, left patella, 
is denied.

A separate 10 percent rating for left knee arthritis is granted, 
subject to the applicable law governing the award of monetary 
benefits.


REMAND

As for the issues of an initial disability rating in excess of 10 
percent, each, for residuals of right hand and left hand crush 
injuries, the Board notes that service connection for the 
bilateral hand injuries was granted in an August 2005 rating 
decision, and a 10 percent rating was assigned, for each, 
effective March 12, 2001.

As noted above, the rating period on appeal is from March 12, 
2001.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002), including, effective August 26, 2002, the rating criteria 
for evaluating impairment of multiple fingers.  See 67 Fed. Reg. 
48784-48787 (July 26, 2002).  It does not appear that the AOJ has 
considered or notified the Veteran of the old version of the 
relevant criteria, and the Board is unable to state that the 
"old" and "new" regulations for evaluating finger and hand 
disability are identical.  For example, note (a) under the former 
Diagnostic Codes 5220-5223 appears to contain a more favorable 
provision pertaining to approximating favorable ankylosis of the 
fingers, based on limitation of motion.  Accordingly, the Board 
is unable to proceed with adjudication of the bilateral hand 
disability claims at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board notes that in July 2009 the Veteran underwent a VA 
examination of the hands.  Nevertheless, if development completed 
in connection with this remand so warrants, the AOJ should 
schedule the Veteran for additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be issued a 
corrective VCAA notice letter that includes 
the rating criteria for evaluating the 
impairment of multiple fingers as in effect 
prior to August 26, 2002.

2.  The AOJ should consider if further 
development (for example, a VA examination) 
is warranted.

3.  The AOJ should then readjudicate the 
issues of entitlement to an initial 
disability rating in excess of 10 percent 
for residuals of a right hand crush injury 
and entitlement to an initial disability 
rating in excess of 10 percent for 
residuals of a left hand crush injury.  In 
readjudicating the claim, the AOJ must 
consider that portion of the Rating 
Schedule pertaining to evaluating 
impairment of multiple fingers (38 C.F.R. § 
4.71a) prior to, and from, August 26, 2002.  
If the benefits sought are not granted to 
the Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and the representative should 
be afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


